DETAILED ACTION
This action is responsive to the Application filed 3/05/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Itzhaky et al, USPubN: 2017/0161560 (herein Itzhaky incorporating Itzhaky2: 2016/0148104(14,950,594) by reference, see para 0001) in view of Perry et al, USPubN: 2019/0050948 (herein Perry), Richt, USPubN: 2018/0075546 (herein Richt) and Obradovic et al, USPubN: 2002/0038307 (herein Obradovic)
	As per claim 1, Itzhaky discloses a computer-implemented method for generating a yield prediction algorithm (para 0010-0011; algorithm 320, model 330 – Fig. 3A) to be associated with a controlled growth environment (para 0066; para 0051; Fig. 4), the method comprising:
	accessing a first set of data (input set 340 – para 0064-0065; Fig. 3B; application features, crop attributes – para 0033-0034) associated with the controlled growth environment, the first set of data comprising sensor data (para 0067, 0079; training inputs … sensor input – para 0042), the sensor data being associated with a plurality of environment parameters (environmental parameter sequence, input set transmitted from … sensor module … target area – para 0064);
	accessing a database comprising a plurality of features modeling impact (generated predictive function, generated prediction model, training set, testing set, validation set – para 0037; predictive function … based on training input set – para 0019) of the plurality of environment parameters (prediction model … testing and validation- para 0050 - Note1: validation and testing set and combination thereof as part of the prediction model database – prediction model based on determined features – para 0053; enviromental parameters 342[Wingdings font/0xE0] prediction model 330 – Fig. 3B - reads on DB pre-stored information in terms of features training, predictive modeling per effect of testing, validating impact of parameters defined for the target environment for model test or neural network execution) on a growth of a crop (see above);
	accessing a plurality of (see plural neural networks from below) machine learning algorithms (MLAs), the plurality of MLAs (a yield prediction model may be generated based on convolutional neural networks – para 0049; the machine learning algorithm is a convolutional neural network – para 0062) having been trained to predict a value of a yield (para 0062-0063, 0071, 0073) based on at least some of the plurality of environment parameters (applied input … environmental parameter sequence – para 0064-0065; training set, environmental parameters such as – para 0075);
	(i) selecting one or more environment parameters (training set 310, environmental parameter sequence 312, environmental parameters such as temperature, humidity, moisture … sunlight - para 0061-0062; para 0075; enviromental parameters 342[Wingdings font/0xE0] prediction model – Fig. 3B; para 0064) amongst the plurality of environment parameters (training set, historical harvest yields for training inputs – para 0042; database 170, training set – para 0047; para 0045-0046; may be an existing input set from a storage – para 0067) of the database;
	(ii) selecting one MLA (para 0059, 0061; upon feeding … to the machine learning algorithm … a prediction model 330 may be generated – para 0062; selecting the harvest yield prediction model – para 0053) amongst the plurality of MLAs (see neural networks, para 0049- from above);
	(iii) testing the selected one or more environment parameters (para 0065-0066; identified input set – para 0067) on the selected MLA (see above), the testing comprising: inputting, to the selected MLA, data from the first set of data (Fig. 3B) corresponding to the selected one or more environment parameters (see above);
	generating a metric (estimated agricultural output – para 0035; checked whether … deviate from a normal growth pattern, weighted average … predetermined threshold – para 0070) associated with a yield value prediction outputted (generate a harvest yield … based on features and prediction model - para 0012; a prediction of harvest yield … is determined – para 0019, 0021) by the selected MLA (see above), the metric being based on the outputted yield value prediction (predicted harvest yield values – para 0035) and the actual yield value corresponding to the data (yield may be lower than if plants are healthy … if plants … fruit bearing …  yield by be higher – para 0035; Fig. 4 – Note2:  training from iteration of parameter selection and linkage between input and outputs from various machine learning (ML) techniques and training examples – para 0074-0075 – for reselecting variety of environmental parameters in accordance to successive capture and recombining of data – para 0076-0079 – reads on repeated training effect – para 0072 - with purpose of generating a better yield metric or most improved growth pattern carried out via analysis linking a predicted value and training set with actual outcome from each ML run, the analytic to derive a desired, optimal growth yield or target metric that results from corresponding correlating output/input of test scenarios successively reformed, finetuned from selective training data and factoring in of various environmental conditions);
	applying a combination of one or more environment parameters and MLA based on metrics (see Note2) generated after a plurality of iterations of (i) to (iii) (see iteratively repeated - para 0072); 
	A) Itzhaky does not explicitly disclose accessing 
	(i) first set of data and sensor data with corresponding actual yield values, 
	(ii) database comprising a plurality of features modeling an impact of the plurality of environment parameters and corresponding values (of the environment parameters on a growth of a crop)
	Perry discloses generation of crop prediction model (para 0109) for planting growing harvesting using machine learning (para 0007) operations that capture database information that may impact crop production (para 0091; Fig. 3), the latter as set of data obtained from environmental, temporal and spatial setitng as well as from crop variant (para 0092-0102), where input into a prediction model can be provided from data sources such as temporal/spacial feature sets, feature values (para 0116) or measured values thereof (para 0090), sensor measurement values (e.g. array of scalar – para 0077) or crop value/yield - para 0035), the model destined to map expected value of a crop confidence score – numerical value of predicted yield, para 0162 -  with historical data of various types (para 0159-0160; historical crop yield – par 0189-0190), based on machine learning operations (para 0195-0197) and and cost analysis estimates by a crop broker.
	Hence, accessing of contributive information to implement predictive machine learning using sensor of actual operational data having correponding measured values and database comprising value or scalar representation of the measured data, historical conditions/settings or crop value/yield is recognized.
	Therefore, in light of parameters being represented or labeled in the selection of training set (Itzhaky: para 0034, ; see Itzhaky2:para 0039, 0053) of predictive or ML model (Fig. 4) as environment type values (Itzhaky: para 0046, 0060;  see Itzhaky2: para 0044, 0059, 0065) or sensor-measured values (see Itzhaky2: para 0029), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement real-time data and historical data in configuring a machine learning in Itzhaky’s predictive model approach so that generating predictive model on crop yield or growth is based from database of past model, or tested features, environmental parameters and sensor-based measurements along with their values – as per Perry – the prestored information accessed as first set of data and corresponding values, and as historical data such database model features used as validation and training set having environment parameters and corresponding values (captured on a growth of a crop) as set forth in Perry; because
	learning from historical data and metrics such as a machine learning knowledgebase or model database stored information of modeled features by past experiment/training provided as configuration settings,  measured values associated therewith -- such as captured sensor and environment values as set forth above, when integrated as training set into a machine learning algorithm for predicting possible yield or output can enable outcome – crop yield or growth measure - from each predictive algorithm run to be properly assessed or validated in accordance with the iterative effect of correlating inputted values, historical yield values from a training set with actual outcome achieved from each carried out instance of ML algorithm, where assessing of a outcome after each iteration would finetune configuration of a next ML algorithm, add as necessary more impactful parameter values to a training set to arrive at a best solution of the interative learning where difference between the predicted outcome (per effect of historical values) and the actual outcome would be minimized; i.e. where values obtained from various (predictive model) executed algorithms gradually match with those provided at the input under predetermined enviroment settings or operational conditions.
	B) Nor does Itzhaky explicitly disclose applying of parameters and MLA with iterations of (i) to (iii) in terms of
	selecting a combination of one or more environment parameters and MLA based on metrics generated after said iterations and returning the selected combination of one or more environment parameters and MLA.
	Implementation of repetitive machine learning algorithm is shown in Itzhaky as is geared for improving accuracy of a model (para 0057) with considerations of various/potential issues (para 0072), newly found or historical environment data (para 0042, 0045-0046), previously calculated yield (para 0055) from training phases or values thereof at various times (para 0035), the ML geared for determining the most efficient crop output or yield (para 005-006, 0010) via repeated instances of test, coupled each time with altering the training input, adding of further conditions (see Itzhaky2: para 0049) in line with effect of factoring in deviations or new issues (Itzhaky2 :para 0074); hence combination of one or more environment parameter with a selected MLA and values from previous iteration is recognized.
	Use of an agronomic database to support generation of a predicted value for a crop growth is shown in Richt where distribution of predicted values entails an agronomic output for a farming region represented by value measurement during that season or by one or more values during a previous season (para 0189), with multiple assessement of the outcome to determine the best performance (para 0191), via a correlation analysis based on difference between actual  yield and maximum yield value or a most desired output (para 0185, 0204) or highest yield for a given weather/season scenario (para 0195; Fig. 13), the latter considered the best match among multiple hypothetical scenarios (para 0156).  Hence, providing a best configuration scenario of environment impact for correlating actual yield and theoretical yield in acheving a most desired crop/agronomic output is recognized.
	Obradovic discloses modeling of attribute data and treatment recipe for a agricultural machine learning evaluated in regressively processing of relationships between applied attributes on crop yield (para 0033) and target values (para 0068), the recipe for which serving a recommendation module to determine whether a recipe is optimized (Fig. 3-4; claim 1, pg. 10) the optimizing of crop yield (para 0104) on basis of knowledge discovery using spatial data analysis (see Abstract, para 0033) and neural networks (para 0034) or NN classifiers (para 0073) based on correlating selected training most stable set (para 0095) associated with prediction models (para 0097) based on which a recommendation module provides a map indicating the best set of parameter applied (para 0098) with a model.  Hence, recommendation module for identifiying the most effective map indicative of the best set of treatment recipe built from knowledge spatial data and best for match a most desired crop yield.
	Therefore, based on the repeated predictive model test in Itzhaky in search of a best yield and output recommendation thereof (para 0036, see Itzhaky2: recommendation S250, Fig. 2), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement iterative predictive model seeking of a best crop yield in Itzhaky so that the best crop yield entails repetitive correlation of actual values with predicted val.ues as per Richt, each evaluating based on  applying of parameters coupled to MLA iterations -- as per Itzhaky - that include selecting a combination of one or more environment parameters and MLA based on metrics generated after said iterations – as per Richt and Obradovic - and returning – as per the recommendation in Obradovic - the selected combination of one or more environment parameters and MLA; because
	returning a recommended set of treatment recipe as set forth above in terms training set comprising applied parameters geared via successive ML test and corresponding input/output re-evaluation in seeking a best outcome or crop yield as set forth above would enable an agricultural system to automate setting of resources and equipment in accordance with the most optimal environment attributes, parameter setting and spatial, temporal conditions impacting a farming or crop growth scenario.  
	As per claim 2, Itzhaky discloses method of claim 1, wherein the controlled growth environment is a greenhouse (see Itzhaky2: para 0023, 0059)
	As per claim 3, Itzhaky discloses method of claim 1, wherein the first set of data comprises at least of temperature data (para 0027; Itzhaky2: para 0028, 0035), atmospheric data (para 0027; Itzhaky2: sunlight, irradiance, humidity – para 0028), visual data or soil data (para 0027; Itzhaky2: para 0025). 
	As per claim 4, Itzhaky discloses method of claim 1, wherein the first set of data is generated by a monitoring device, the monitoring device being at least one of an air temperature thermometer (temperature sensor – para 0027), a soil temperature thermometer, a liquid temperature thermometer, an Infra-Red ([R) thermometer, an Ultra-Violet (UV) sensor, a Photosynthetically Active Radiation (PAR) level sensor (irradiance sensor – para 0027), an Electrical Conductivity (EC) sensor, a Total Dissolved Solid (TDS) sensor, an Oxygen sensor, an atmospheric humidity sensor, a soil moisture sensor (moisture sensor – para 0027), a CO2 sensor, a gas composition sensor, a light level sensor (sunlight sensor – para 0027), a color sensor, a pH sensor (para 0023) or a liquid level sensor.
	As per claim 5, Itzhaky discloses method of claim 1, wherein the features comprise plant sciences features (Agronomy is the science – para 0004) relating to at least one of light (para 0027; Itzhaky2: sunlight, irradiance, humidity – para 0028), temperature (para 0027; Itzhaky2: para 0028, 0035), relative humidity (para 0027: Itzhaky2:  humidity – para 0028 or carbon dioxide.
	As per claim 6, Itzhaky discloses method of claim 1, wherein the database comprises data accessed from remote resources, the remote sources being at least one of a source of open source data models (database – para 0037), a source of climate data or a source of research data (agronomist - para 0004-0005; para 0012, 0021). 
	As per claim 8, Itzhaky discloses method of claim 1, wherein selecting the one or more environment parameters amongst the plurality of environment parameters comprises at least one of 	(i) selecting the one or more environment parameters (identify S210 – Fig. 2; para 0033-0034, 0042, 0045; sequence 312 – Fig. 3A; para 0060; see Itzhaky2: para 0021, 0062, 0065) amongst the plurality of environment parameters (para 0042, 0045; see Itzhaky2: environmental impacts – para 0004) based on the features modeling the impact (see Note1; characteristics, identified attributes … correlates to the crops’ condition – para 0035) of the plurality of environment parameters or 
	(ii) executing a high-level selection of parameters (Fig. 3A, 3B) that best affect a yield (convolutional neural network – para 0032-0035, 0049; crop yield may be measured based on … crop parts, total weight, volume, seed value – para 0060; see Itzhaky2: binary value – para 0052; real value scalar, risk scores – para 0065-0066) for a given plant phenotype.
	As per claim 9, Itzhaky discloses method of claim 1, wherein selecting one MLA (e.g. prediction model – para 0033) amongst the plurality of MLAs comprises selecting based on metrics (classifier 130 – para 0053; model generated by the classifier …  features may include plant stage, crop size - para 0033; crop attributes … size, growth data – para 0034).
	As per claim 10, Itzhaky discloses method of claim 1, wherein selecting a combination of one or more environment parameters and MLA (para 0049) is executed by an overlaid algorithm (classifier, feed forward, image sequences – para 0032; para 0053, Fig. 3B; see Itzhaky2: classifier module … feed forward … building matrices … image sequences … abscissa, pixel ordinate, image index … fully connected layers – para 0033 – Note3: labeled inputs associated with convolutional of NN layer coupled with a classifier – classifier 130, Fig. 1 -  as part of a feed-forward to realization of predicted output and comprising layer of matrices, images, indexing in support thereof  reads on a overlaid algorithm exposeing layer, sequence of images that facilitate selective feedforward and layers connection for the predictive computation initiated from identfied labeled inputs or selection by the classifier – see para 0053).
	As per claim 11, Itzhaky discloses method of claim 1, wherein the one or more environment parameters comprise at least one of a basic value (characteristics of the one crop, crop size – para 0033; size, growth data,growth rate – para 0034; value – para 0046; seed production – para 0060) or a derived value (deviations from normal patterns – para 0034; estimated yield … timeline … at a given time … correlates to the crops’ condition, severities of diseases – para 0035 ) from a condition of the controlled growth environment (para 0048, 0057; Itzhaky2: para 0042, para 0051-0053).
	As per claim 12, Itzhaky discloses method of claim 1, wherein the yield value is a numerical value (scalar – para 0060; see Itzhaky2: health state, binary value – para 0052) reflective of a volume or weight of a crop harvest. 
	As per claim 14, Itzhaky discloses method of claim 1, wherein the generated yield prediction algorithm (refer to claim 1) is executed as part of controlling (para 0004-0005, 0039) the controlled growth (e.g. para 0023, 0066, 0069-0072; para 0051; Fig. 4) environment.
	As per claim 15, Itzhaky discloses a computer-implemented method for generating a prediction algorithm to be associated with a controlled growth environment, the method comprising: 	accessing a first set of data associated with the controlled growth environment;
	accessing a database comprising a plurality of features modeling an impact of the plurality of environment parameters and corresponding values of the environment parameters on a growth of a crop;
	accessing a plurality of machine learning algorithms (MLAs), the plurality of MLAs having been trained to predict a crop performance based on at least some of the plurality of environment parameters; 
	selecting a combination of one or more environment parameters and MLA based on metrics generated after a plurality of iterations of testing selected environment parameters and selected MLAs; and 
	returning the selected combination of one or more environment parameters and MLA. 
	( all of which being addressed in claim 1)
	As per claim 16, Itzhaky discloses method of claim 15, wherein the first set of data comprises sensor data and corresponding actual yield values, the sensor data being associated with a plurality of environment parameters (refer to rationale A in claim 1). 
	As per claim 17, Itzhaky discloses method of claim 15, wherein selecting the combination of one or more environment parameters and MLA based on metrics comprises: 
	(i) selecting one or more environment parameters amongst the plurality of environment parameters of the database (refer to claim 1); 
	(ii) selecting one MLA amongst the plurality of MLAs (refer to claim 1); 
	(iii) testing the selected one or more environment parameters on the selected MLA (refer to claim 1); and 
	selecting a combination of one or more environment parameters and MLA (refer to rationale B in claim 1) based on metrics generated after a plurality of iterations (refer to claim 1) of (1) to (iii) 
	As per claim 18, Itzhaky discloses method of claim 17, wherein testing the selected one or more environment parameters on the selected MLA comprises: 
	inputting, to the selected MLA, data (refer to claim 1) from the first set of data corresponding to the selected one or more environment parameters; and 
	generating a metric associated with a yield value prediction outputted (refer to claim 1) by the selected MLA, the metric being based on the outputted yield value prediction and an actual yield value corresponding to the data (refer to claim 1).
	As per claim 19 method of claim 15, wherein the generated prediction algorithm is executed as part of controlling the controlled growth environment (refer to claim 14).
	As per claim 20, Itzhaky discloses a computer implemented system, the system comprising: a processor (para 0083); a non-transitory computer-readable medium, the non-transitory computer-readable medium comprising control logic which, upon execution by the processor, causes: 
	accessing a first set of data associated with a controlled growth environment, the first set of data comprising sensor data and corresponding actual yield values, the sensor data being associated with a plurality of environment parameters; 
	accessing a database comprising a plurality of features modeling an impact of the plurality of environment parameters and corresponding values of the environment parameters on a growth of a crop; 
	accessing a plurality of machine learning algorithms (MLAs), the plurality of MLAs having been trained to predict a value of a yield based on at least some of the plurality of environment parameters; 
	(i) selecting one or more environment parameters amongst the plurality of 5 environment parameters of the database; 
	(ii) selecting one MLA amongst the plurality of MLAs; 
	(iii) testing the selected one or more environment parameters on the selected MLA, 
	the testing comprising: 
	inputting, to the selected MLA, data from the first set of data corresponding to the selected one or more environment parameters; 
	generating a metric associated with a yield value prediction outputted by the selected MLA, the metric being based on the outputted yield value prediction and the actual yield value corresponding to the data; 
	selecting a combination of one or more environment parameters and MLA based on metrics generated after a plurality of iterations of (i) to (iii); and
	returning the selected combination of one or more environment parameters and MLA. 
 	( all of which being addressed in claim 1)
Claims 7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Itzhaky et al, USPubN: 2017/0161560 (herein Itzhaky incorporating Itzhaky2: 2016/0148104(14,950,594) by reference, see para 0001) in view of Perry et al, USPubN: 2019/0050948 (herein Perry), Richt, USPubN: 2018/0075546 (herein Richt) and Obradovic et al, USPubN: 2002/0038307 (herein Obradovic), further in view of Shriver, USPubN: 2016/0224703 (herein Shriver)
	As per claim 7, Itzhaky does not explicitly disclose (method of claim 1), wherein the plurality of MLAs comprises algorithms implementing at least one of random forest regressor, lasso, elastic net, ridge, bayesian ridge, linear regression, Automatic Relevance Determination (ARD) regression, Stochastic Gradient Descent (SGD) regressor, passive aggressive regressor, k-neighbors regressor and/or Support Vector Regression (SVR). 
	Perry discloses machine learning types as comprising training module to train crop prediction models using ML operations based on models in the likes of random-forest regression, Bayesian regression, linear/non-linear regression, support vector machines types (para 0116).
	Shriver also discloses study and validation of growth curve, using similarity classification (para 0064) and historical data from growing seasons (para 0063) via a growth determination module implemented from variety of machine learning techniques including but not limited to neural networks, regression algorithm such as, ridge regression, K-nearest neighbor type or regression tree, Bayesian method, random forest and support vector machines (para 0027)
	Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to use MLAs in Itzhaky’s system for predicting crop growth so that ML algorithms would be implementing at least one of random forest regressor, Bayesian, linear regression, Support Vector Regression as set forth per Perry as well as ridge regression, k-neighbors regressor and/or Support Vector Regression (SVR) as set forth per Shriver; because
	each of these regressor type machine learning techniques facilitates in its own merit a highly technical analytical perspective and specialized configurability of input in accordance with a processing distribution mode being particularly aligned with a given mathematical domain, tree-based and geometric observation scope, and by forming training set and imparting environmental settings therewith to each of recursive stage of any those regressive techniques, observed distribution of the input data respective to the distribution of output data – e.g. tree-based, vecto-based, gaussian-based, random-based distribution -  can be granularly analyzed, recompared, filtered or reclassified one stage at a time for extraction of similarities or differences to be gradually refined up – mathematically, logically or geometrically - to a point of emphasis set by a designated training stage as part of a ML regressor model, as this would contribute toward determining the best input/output match underlying the correlative analytic integral to a machine learning discipline; e.g. one that aims at reaching a most effective yield value for a given farming season of crop production as set forth in Itzhaky.
Claims 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Itzhaky et al, USPubN: 2017/0161560 (herein Itzhaky incorporating Itzhaky2: 2016/0148104(14,950,594) by reference, see para 0001) in view of Perry et al, USPubN: 2019/0050948 (herein Perry), Richt, USPubN: 2018/0075546 (herein Richt) and Obradovic et al, USPubN: 2002/0038307 (herein Obradovic), further in view of Becton et al, USPubN: 2007/0225171 (herein Becton) 
	As per claim 13, Itzhaky discloses method of claim 1, wherein the metric comprises at least one of a low mean absolute percentage error (MAPE), a low mean squared error (MSE) or a low maximum absolute percentage error (Max APE).
	Becton discloses yield computation for growth of plants where various form of yield expressions subjected for analysis includes Root MSE value (Table 2, para 0082) as initial mean square error, then MSE for a corrected yield or MSE for corrected yield mean as variants derived from the analytics.
	Therefore, based on use of threshold reference (para 0055) to evaluate a harvest yield in Itzhaky predictive approach, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement error analysis related to variants of a yield metric in Itzhaky in that a mean square error variable – as per Bekton -  underlying a yield variants analysis associated with a growth production evaluation in Itzhaky, would be expression of a yield metric to be generated and considered along with each variant of a yield values obtained from said analysis or evaluation; because 
	for each yield variant generated for a given crop (by means of a training set) and specific harvest configuration defined in a specified (temporal and spatial) growing context, this mean square error metric can provide a quantitative measure on how accurate, acceptable or deviant a yield value can be - with respect to norms or pre-established threshold - in support of decision-making and application guidance for an agricultural /agronomical implementation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 15-16 is/are directed to an Abstract Idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following 2-prong analysis.
	Prong one:
	Claim 15 recites a method in terms of steps enumerated as what constitute a judicial exception in the genre of a Abstract Idea (§ 2106-04(a)
	Prong two:
	1) The steps of “accessing” (data); “acessing” (data), “accessing” (algorithm), “selecting” and “returning” (a combination) cannot be construed as specific actions performed by a Practical application for which eligibility can be ascertained or acknowledged.
	The enumerated actions (per claim 15 and 16) fall into the Abstract Idea Exception that comprise personal activity recorded or performed internally or carried out with pen and paper, otherwise construed as a “mental process” by the court.  For instance, accessing data and returning a selection of data can be performed mentally and carried out using pen and paper or a generic computer.
	No part of the claim describes how a MLA (algorithm) is operating or supporting an application or industrial purpose; hence, the recited MLA can remain internal to database information accessed by a human mind.
   	2) as for the “additional elements”
	Data associated with an environment, database having parameters, and MLA, and combination of parameters and algorithm (claim 15), when broadly interpreted, cannot be externalized into a practical application based solely of access and returning by a human, since the steps of accessing and returning are definitely feasible by a human activities encompassed with a mental process, or even via use of a pencil or computer.
	Sensor data associated with first data set (claim 16) accessed by what appears to be a mental process remain internal to the mind of a human performing the accessing.
	Thus, the additonal elements fail to add more to the Judicial exception so to elevate it beyond mere activities of a Mental process, as no teachings based thereon are sufficient to amount to significantly more than this judicial exception.
	In all, claims 15-16 as recited amount to enumeration of activities steps that stay internal to a human mind or at best expressed as via using pen/paper or a generic computer.
	Claims 15-16 are rejected as ineligible for patentability merits and infringing upon a Judicial Exception statute.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 02, 2022